Citation Nr: 1047840	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected displaced coccyx with right sacroiliac joint 
arthritis, currently evaluated 20 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals on appeal 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
assigned the original 10 percent evaluation to the Veteran's 
service-connected displaced coccyx with right sacroiliac joint 
arthritis.  

In a February 2009 Board decision, the increased rating claim was 
remanded for further evidentiary development.  In a July 2009 
rating decision, the disability rating assigned to the service-
connected displaced coccyx with right sacroiliac joint arthritis 
was increased to 20 percent effective April 26, 2006 [the date of 
claim].  The Veteran has not expressed satisfaction with the 
increased disability rating.  That issue thus remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 ,38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending appeal 
as to the issue is not abrogated].

The VA Appeals Management Center (AMC) continued the previous 
denial in a July 2009 supplemental statement of the case (SSOC).  
The Veteran's VA claims folder was returned to the Board for 
further appellate proceedings.  

In June 2010, the Board again remanded the Veteran's increased 
rating claim as well as a newly raised claim of entitlement to 
TDIU.  A SSOC was issued in July 2010.  The Veteran's VA claims 
folder has been returned to the Board for appellate action.


FINDINGS OF FACT

1.  The Veteran's service-connected displaced coccyx with right 
sacroiliac joint arthritis is currently manifested by pain and 
limitation of motion.  
2.  The competent medical evidence does not show that the 
Veteran's service-connected displaced coccyx with right 
sacroiliac joint arthritis is so exceptional or unusual that 
referral for extraschedular consideration by a designated 
authority is required.

3.  On July 19, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of his appeal as to the TDIU claim was requested.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
the currently assigned 20 percent for the service-connected 
displaced coccyx with right sacroiliac joint arthritis have not 
been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5236 (2010).

2.  Application of the extraschedular rating provisions is not 
warranted for the Veteran's service-connected disability.  38 
C.F.R. § 3.321(b) (2010).

3.  The criteria for the withdrawal of the Substantive Appeal by 
the Veteran as to the issue of entitlement to TDIU have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial disability 
rating for his service-connected displaced coccyx with right 
sacroiliac joint arthritis.  Essentially, he contends that this 
service-connected disability is more severe than is contemplated 
by the currently assigned 20 percent disability rating.  As will 
be discussed below, the Veteran has asserted his intent to 
withdraw his claim of entitlement to TDIU; therefore, VCAA 
discussion as to this claim is not required.  
In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

In June 2010, the Board remanded the case in order for the VBA to 
provide the Veteran with VCAA notice as to the TDIU claim and to 
provide him with a VA examination as to his service-connected 
displaced coccyx with right sacroiliac joint arthritis in order 
to specifically address the extent of functional impairment 
pursuant to DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
claims were then to be readjudicated.  

The record indicates that the requisite VCAA notice was sent to 
the Veteran in a letter dated July 2010.  The Veteran was 
subsequently scheduled for a VA examination as to the service-
connected displaced coccyx with right sacroiliac arthritis.  
However, in July 2010, VA was notified of the Veteran's intention 
to cancel the VA examination.  He did not request that it be 
rescheduled.  In an original claim where a claimant fails to 
report without good cause for a necessary examination, the claim 
will be decided on the basis of the evidence of record.  See 38 
C.F.R. § 3.655(a),(b) (2010).  The July 2010 SSOC informed him of 
the same.  To date, the Veteran has not provided any reason (good 
cause) for his request to cancel the examination or requested 
that it be rescheduled.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue of entitlement to an 
increased initial rating for service-connected displaced coccyx 
with right sacroiliac joint arthritis.

The Board observes that the Veteran received VCAA notice letters 
dated May 2006 and February 2007.  The February 2007 VCAA letter 
informed the Veteran that "[i]n order to support your claim for 
an increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition has 
gotten worse." 

Crucially, the RO generally informed the Veteran of VA's duty to 
assist him in the development of his claim in the May 2006 and 
February 2007 letters.  Specifically, the letter stated that VA 
would assist the Veteran in obtaining relevant records including 
medical records, employment records, or records from other 
Federal agencies.  With respect to private treatment records, the 
VCAA letters requested that the Veteran fill out the enclosed VA 
Form 21-4142's in order for VA to attempt to obtain such records.  
The Veteran was also informed that he would be afforded a VA 
examination, if necessary, to make a decision as to his claim.

The May 2006 and February 2007 letters stated:  "If the evidence 
is not in your possession, you must give us enough information 
about the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records that 
are not in the possession of a Federal department or agency."  
[Emphasis as in originals].   This letters also specifically 
requested:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your claim, 
please send it to us." 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

The Veteran was provided specific Dingess notice in the May 2006 
and February 2007 VCAA letters.  The letters detailed the 
evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The letters also advised the Veteran 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as to 
job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the VCAA letters instructed the 
Veteran that two factors were relevant in determining an 
effective date:  when the claim was received; and when the 
evidence "shows a level of disability that supports a certain 
rating under the rating schedule."  The Veteran was also advised 
in the letters as to examples of evidence that would be pertinent 
to an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  

The Board notes that the notice requirements under 38 U.S.C.A. § 
5103 have undergone significant changes during the pendency of 
the Veteran's appeal.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that, for increased 
rating claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of the 
effect of his worsening disability on his daily life, nor is VA 
required to notify the Veteran of diagnostic codes that his 
disability may be rated under.  See Vazquez-Flores/Wilson v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board 
will proceed.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice is not required where 
there is no reasonable possibility that additional development 
will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  
The pertinent evidence of record includes the Veteran's 
statements, service treatment records, and VA and private 
treatment records.  
Additionally, the Veteran was afforded VA examinations in July 
2006 and May 2009 as to the service-connected displaced coccyx 
with right sacroiliac joint arthritis.  The examination reports 
reflect that the examiners interviewed and examined the Veteran, 
documented his current medical conditions, reviewed pertinent 
medical research, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion].  The Board therefore concludes that the VA 
examination reports are adequate for schedular evaluation 
purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

As indicated above, in July 2010, the Veteran canceled a pending 
VA examination which had been requested in the June 2010 Board 
remand decision.  In adjudicating the current claim, the Board is 
mindful of the provision contained at the outset of 38 C.F.R. § 
3.655:  "When entitlement . . . to a benefit cannot be 
established without a current VA examination or reexamination" 
one should be scheduled.  In this case, a VA examination was 
indeed necessary to adequately address the matter of functional 
loss due to pain with sufficient specificity in accordance with 
DeLuca as to the Veteran's service-connected displaced coccyx 
with right sacroiliac joint arthritis.  Cf. 38 C.F.R. § 
3.159(c)(4) (2010).

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court held 
that VA must show that a claimant lacked "good cause" [see 38 
C.F.R. § 3.655 (2010)] for failing to report for a scheduled 
examination.  As noted above, neither the Veteran nor his 
attorney has provided an "adequate reason" or "good cause" for 
the Veteran's cancellation of the VA examination.  

The Board finds that in light of the Veteran's disinclination to 
fully cooperate with the process, good cause for his failure to 
report for VA examinations has not been shown.  Therefore, 
pursuant to 38 C.F.R. § 3.655, the Board must make a decision on 
the claim based on the evidence of record.
The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of his 
claim.  He has retained the services of an attorney and declined 
the option to testify at a personal hearing before a Veterans Law 
Judge.

Accordingly, the Board will proceed to a decision.


1.  Entitlement to an increased initial disability rating for 
service-connected displaced coccyx with right sacroiliac joint 
arthritis, currently evaluated 20 percent disabling.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) [holding, "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings"].

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. 
§ 4.10 (2010).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination 
and endurance.  See 38 C.F.R. § 4.40 (2010).  

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  See 38 
C.F.R. § 4.45 (2010).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).

Arthritis, due to trauma, substantiated by I findings will be 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2010).  Under Diagnostic Code 5003 
[degenerative arthritis], arthritis of a major joint be rated 
under the criteria for limitation of motion of the affected 
joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2010).  The lumbosacral 
articulation and both sacroiliac joints are considered to be a 
group of minor joints, ratable on disturbance of lumbar spine 
functions.  See 38 C.F.R. § 4.45 (2010).

Degenerative arthritis established by I findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

The General Rating Formula for Diseases and Injuries of the 
Spine:  

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the area 
of the spine affected by residuals of injury or disease the 
following ratings will apply.  This formula encompasses current 
Diagnostic Code 5236 [sacroiliac injury and weakness].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

At 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
revered lordosis, or abnormal kyphosis.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphasia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board has 
considered whether different rating codes are "more 
appropriate" than those used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

The Veteran's service-connected displaced coccyx with right 
sacroiliac joint arthritis is currently rated as 20 percent 
pursuant to Diagnostic Codes 5010 [arthritis, due to trauma] - 
5236 [sacroiliac injury and weakness].  See 38 C.F.R. 
§ 4.71a (2010) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The medical evidence of record indicates that the Veteran's 
service-connected displaced coccyx with right sacroiliac joint 
arthritis is primarily manifested by pain and loss of motion, 
which is congruent with the applicable diagnostic criteria.  
Diagnostic Code 5236 [and thus the general rating formula for 
diseases and injuries of the spine] is appropriate in that it 
provides rating criteria for the specific disability for which 
the Veteran is service-connected.

The Board has seriously considered assigning a separate rating 
for the Veteran's service-connected displaced coccyx under 
Diagnostic Code 5298 [coccyx, removal of].  However, the May 2009 
VA examiner specifically indicated that he could not 
differentiate between the symptomatology associated with the 
displaced coccyx and that associated with his right sacroiliac 
joint arthritis.  He stated, "I am unable to make this 
differentiation as the symptoms would be similar and are 
difficult to sort out."  

Under VA regulations, the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); 
see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Rating the 
functional limitation of the Veteran's overlapping spinal 
symptomatology would amount to prohibited pyramiding.  Therefore, 
the Board will rate the Veteran's service-connected displaced 
coccyx with right sacroiliac joint arthritis pursuant to 
Diagnostic Code 5236 [sacroiliac injury and weakness].

The Board has also considered the appropriateness of rating the 
Veteran's disability under Diagnostic Code 5243, which provides 
rating criteria for intervertebral disc syndrome.  It is 
undisputed that the Veteran exhibits neurological symptomatology 
as a result of his displaced coccyx with right sacroiliac joint 
arthritis, namely radiculopathy of the lower extremities.  
However, the Veteran is separately service-connected for 
radiculopathy of the bilateral lower extremities.  See the rating 
decision dated July 2009.  Accordingly, rating the Board under 
Diagnostic Code 5243 based upon radiculopathy of the lower 
extremities would also violate the anti-pyramiding provision of 
38 C.F.R. § 4.14.  .

Therefore, in light of the medical and other evidence showing 
that limitation of motion of the thoracolumbar spine is the 
predominant symptom, the Board finds that the Veteran's displaced 
coccyx with right sacroiliac joint arthritis has been 
appropriately rated under the current general schedule for rating 
spinal disabilities.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Codes 5010-5236.

Schedular considerations

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for Diseases 
and Injuries of the Spine, the Veteran must show forward flexion 
of the thoracolumbar spine to 30 degrees or less; or of ankylosis 
of the thoracolumbar spine.  

The measured range of forward flexion during the Veteran's May 
2009 VA examination was 50 degrees, nowhere near the required 30 
degrees or less.  The Board observes that ankylosis of the entire 
thoracolumbar spine is not demonstrated in the medical evidence, 
and the Veteran does not appear to contend that his back is 
ankylosed.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Accordingly, without either limitation thoracolumbar 
forward flexion to 30 degrees or less or ankylosis of the 
thoracolumbar spine, the Veteran's service-connected displaced 
coccyx with right sacroiliac joint arthritis does not warrant a 
higher rating under the General Rating Formula for Diseases and 
Injuries of the spine.

In short, the objective medical evidence of record indicates that 
the Veteran is not entitled to an increased disability rating 
under the current schedular criteria.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2010).  See DeLuca, supra.

At the May 2009 VA examination, the Veteran complained of 
sacroiliac pain resulting in flare-ups which impacted his 
activities of daily living.  The VA examiner noted that the 
Veteran's range of motion was limited by pain, fatigability, and 
decreased motion.  Specifically, the May 2009 VA examiner 
reported that the Veteran "has demonstrated, based on previously 
documented notation, increased symptoms over the past three years 
with progressive disability, decreased range of motion, increased 
flares and increased effect on his daily activities of daily 
function."  He continued, "I feel that his condition has 
progressed and that his symptoms are related to his initial 
series of injuries suffered while in active duty and the 
progressive nature of these degenerative changes."  

Crucially, it appears that the RO specifically took the May 2009 
VA examiner's report of functional impairment into account in the 
assignment of the 20 percent disability rating for the service-
connected displaced coccyx with right sacroiliac joint arthritis.  
The medical evidence currently of record does not document 
functional limitation beyond that contemplated in the assignment 
of the 20 percent disability rating.  Specifically, the May 2009 
VA examiner indicated that the Veteran was able to achieve 
forward flexion of 50 degrees despite the pain and fatigability 
he experienced.  

Accordingly, the Board finds that based on the current medical 
evidence there is no foundation on which to assign a higher level 
of disability based on 38 C.F.R. 
§§ 4.40 and 4.45.  There is no objective evidence of additional 
functional loss associated therewith.


Extraschedular considerations

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected displaced coccyx with right sacroiliac joint 
arthritis.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The Board recognizes that the Veteran 
has exhibited significant difficulty maintaining regular 
employment.  However, the extent of this functional impairment 
was specifically contemplated by the currently assigned 
disability rating, but did not demonstrate an exceptional level 
of functional problems.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record demonstrates 
that the Veteran has not required extended hospitalization as a 
result of his displaced coccyx with right sacroiliac joint 
arthritis during the time period under consideration.  Further, 
the record does not indicate any other reason why an 
extraschedular rating should be assigned.  Accordingly, because 
there is no factor which takes the disability outside the usual 
rating criteria, the Board therefore has determined that referral 
of the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

The Board notes that "a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 
453-454 (2009).

As indicated in the June 2010 Board Remand decision, the Veteran 
previously alleged an inability to retain employment due to his 
service-connected displaced coccyx with right sacroiliac joint 
arthritis.  See the VA examination report dated May 2009.  This 
claim was remanded to the agency of original jurisdiction for 
further development.  However, in July 2010, the Veteran 
expressed his desire to withdraw the claim because he had 
obtained employment.  See the Veteran's statement dated July 
2010.  The withdrawal will be further discussed below.  




Conclusion

For the reasons and bases expressed above, the Board finds that 
the Veteran is not entitled to an evaluation for his service-
connected displaced coccyx with right sacroiliac joint arthritis 
in excess of the currently assigned 20 percent rating.  The 
benefit sought on appeal is accordingly denied.


2.  Entitlement to TDIU.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the Veteran or by his 
authorized representative.  See 38 C.F.R. § 20.204 (2010).

In a statement received on July 19, 2010, the Veteran expressed 
his intent to withdraw his appeal as to the issue of entitlement 
to TDIU.  See 38 C.F.R. 
§ 20.204(b) (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn his 
appeal as to the issue of entitlement to service connection for 
TDIU.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration as to that issue.  Accordingly, 
the Board does not have jurisdiction to review the issue of 
entitlement to service connection for TDIU and the appeal is 
therefore dismissed.

(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an increased rating for service-connected 
displaced coccyx with right sacroiliac joint arthritis is denied.

The Veteran's appeal as to the issue of entitlement to TDIU is 
dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


